DETAILED ACTION

Allowable Subject Matter
Claims 1-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest storing the state of the first one of the first plurality of signals into a first register when the state of the first one of the first plurality of signals is a glitch state, wherein the first register initially stores the normal state; repeating (A) and (B) over the sampling window: outputting the first register into a sampling register; and resetting the first register to store the normal state, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest detecting a current state of the first signal of the plurality of signals a defined
number of times at edges of the first clock; latching the first signal of the plurality of signals when the current state is the same for the defined number of times; and outputting the latched signal into a sampling register, in combination with other recited limitations in claim 12.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest detecting a current state of the first one of the first plurality of signals a defined
number of times at edges of the first clock; latching the first one of the first plurality of signals when the current state is the same for the defined number of times; and outputting the latched signal into a sampling register, in combination with other recited limitations in claim 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Farley Abad/           Primary Examiner, Art Unit 2181